Case 2:19-cv-06182-DSF-PLA Document 72 Filed 06/29/20 Page 1 of 3 Page ID #:2188



 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
     Jonathan Gibson (SBN 300306)
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 4   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 5   Email: smyers@lafla.org
            mbandrews@lafla.org
 6          aeflores@lafla.org
            jgibson@lafla.org
 7
     Attorneys for Gladys Zepeda, Miriam Zamora,
 8   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
 9
     Additional Attorneys on Next Page
10
11                        UNITED STATES DISTRICT COURT
12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13    JANET GARCIA, GLADYS                )   CASE NO. 2:19-cv-06182-DSF-PLA
      ZEPEDA, MIRIAM ZAMORA, ALI          )
14    EL-BEY, PETER DIOCSON JR,           )   [Assigned to Judge Dale S. Fischer]
      MARQUIS ASHLEY, JAMES               )
15    HAUGABROOK, individuals,            )   PLAINTIFFS’ NOTICE
      KTOWN FOR ALL, an                   )
16    unincorporated association;         )   ELECTING NOT TO FILE AN
      ASSOCIATION FOR                     )   AMENDED COMPLAINT
17    RESPONSIBLE AND EQUITABLE           )
      PUBLIC SPENDING, an                 )   Complaint Filed Date: July 18, 2019
18    unincorporated association,         )
                                          )
19               Plaintiffs,              )
                                          )
20         v.                             )
                                          )
21    CITY OF LOS ANGELES, a              )
      municipal entity; DOES 1-7,         )
22                                        )
                 Defendants.              )
23                                        )
                                          )
24
25
26
27
28


           PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 72 Filed 06/29/20 Page 2 of 3 Page ID #:2189



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
     HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
     Email: csweetser@sshhzlaw.com
 6           kharootun@sshhzlaw.com
 7           jwashington@sshhzlaw.com

 8   Attorneys for Plaintiffs

 9   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
10   KIRKLAND & ELLIS LLP
     555 South Flower Street
11   Los Angeles, CA 90071
     Telephone: (213) 680 8400
12   Email: benjamin.herbert@kirkland.com
            william.smith@kirkland.com
13   Michael Onufer (SBN 300903)
14   KIRKLAND & ELLIS LLP
     2049 Century Park East
15   Los Angeles, CA 90067
     Telephone: (310) 552-4200
16   Email: michael.onufer@kirkland.com

17   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
18   Association for Responsible and Equitable Public
     Spending
19
20
21
22
23
24
25
26
27
28
            PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 72 Filed 06/29/20 Page 3 of 3 Page ID #:2190



 1         Plaintiffs have reviewed this Court’s order granting in part and denying in part
 2   Defendant’s motion to dismiss. Dkt. 65. Accordingly, Plaintiffs hereby inform the
 3   Court and Defendants that Plaintiffs will not be filing an amended complaint.
 4
 5   Dated: June 29, 2020              Respectfully submitted,
 6                                     LEGAL AID FOUNDATION OF LOS ANGELES

 7                                     /s/ Shayla Myers
 8                                     By: Shayla Myers
                                       Attorneys for Plaintiffs Gladys Zepeda, Miriam
 9                                     Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
10                                     Ashley, James Haugabrook, and Ktown for All

11                                     SCHONBRUN SEPLOW HARRIS HOFFMAN &
12                                     ZELDES LLP
                                       /s/ Catherine Sweetser
13                                     By: Catherine Sweetser
14                                     Attorneys for All Plaintiffs

15                                     KIRKLAND & ELLIS
16
                                       LLP /s/ Benjamin Herbert
17                                     By: Benjamin Allen Herbert
18                                     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
                                       Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
19                                     Association for Responsible and Equitable Public
                                       Spending
20
21
22                               Local Rule 5-4.3.4 Attestation
23
     I attest that Plaintiffs’ counsel, Shayla Myers and Catherine Sweetser, concurs in this
24   filing’s content and has authorized the filing.
25
     DATED: June 29, 2020                   KIRKLAND & ELLIS LLP
26
                                            By: /s/ Benjamin Herbert
27
28

                                                1
            PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
